 



Joinder Agreement

 

This Joinder Agreement (the “Agreement”) is made and entered into as of March
22, 2018, by Gold Torrent (Canada) Inc., a British Columbia corporation
(“Additional Guarantor”).

 

Recitals

 

Gold Torrent, Inc., a Nevada corporation (“GTOR US”), executed a Guarantee dated
February 13, 2017 in favor of CRH Funding II PTE. LTD. (“CRH”), a Singapore
private limited company to secure certain Obligations (as defined in the
Guarantee) owing by Alaska Gold Torrent LLC to CRH (as the same may be amended,
restated or modified from time to time, the “Guarantee”).

 

Also on February 13, 2017, GTOR US executed a Security and Pledge Agreement in
favor of CRH Funding and CRH Mezzanine PTE. LTD., a Singapore private limited
company (together with CRH Funding, “CRH”) to secure obligations owing under the
Transaction Documents (as defined in the Security Agreement) to CRH (as the same
may be amended, restated or modified from time to time, the “Security
Agreement”).

 

GTOR US entered into a certain Agreement and Plan of Merger (the “Merger
Agreement”) dated October 19, 2017 by and among GTOR US, Additional Guarantor,
and GTOR US Merger Co., a Nevada corporation, pursuant to which all outstanding
shares of common stock of GTOR US were converted into common shares in
Additional Guarantor on a one-for-one basis and GTOR US became a wholly-owned
subsidiary of Additional Guarantor (the “Redomicile Transaction”).

 

In connection with the Redomicile Transaction, CRH, GTOR US and GTOR Canada
intend to execute this Joinder Agreement to make Additional Guarantor a
Guarantor under the Guarantee and a Grantor under the Security Agreement.

 

Agreement

 

For good and valuable consideration, receipt of which is hereby acknowledged,
Additional Guarantor agrees as follows:

 

1. Additional Guarantor to Guarantee. Additional Guarantor hereby agrees (i) to
become a Guarantor under the Guarantee and to be bound by all of the terms and
provisions of, and to make all of the representations and warranties under, the
Guarantee, as if it had executed the Guarantee and shall have the obligations of
a Guarantor thereunder; and (ii) that each reference to a Guarantor in the
Guarantee and any other document relating thereto shall also mean and be a
reference to Additional Guarantor. Additional Guarantor hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions in the Guarantee and any other document relating thereto.

 



 

 







 

2. Additional Grantor to Security Agreement. Additional Guarantor hereby
acknowledges, agrees and confirms that, by its execution of this Agreement,
Additional Guarantor will be deemed to be a Grantor under the Security
Agreement, and shall have all the obligations of a Grantor thereunder as if it
had executed the Security Agreement. Additional Guarantor hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Security Agreement. Without limiting the generality
of the foregoing, Additional Guarantor hereby grants to CRH a continuing
security interest in, and a right of set off against, any and all right, title
and interest of Additional Guarantor in and to the Collateral (as defined in the
Security Agreement) of Additional Guarantor to secure all of the present and
future debts, obligations, and liabilities of whatever nature as more
specifically set forth in the Security Agreement, including but not limited to
Section 2 of the Security Agreement.

 

3. Representations and Warranties of Additional Guarantor. Additional Guarantor
hereby represents and warrants to CRH that as of the date of this Agreement, (a)
the Schedules set forth in the Security Agreement and attached hereto are true
and correct in all material respects as relates to Additional Guarantor; (b)
Additional Guarantor is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction under which it is organized;
and (c) Additional Guarantor and each of its affiliates have all requisite
corporate power and authority to (i) execute and deliver this Agreement and each
document contemplated herein to which it is a party and to perform its
obligations hereunder and thereunder, (ii) guarantee the obligations as
contemplated in the Guarantee and (iii) grant the security interests and pledge
its interest in the Collateral as contemplated in the Security Agreement.

 

4. Guarantee and Security Agreement Remain in Full Force and Effect. The
Guarantee and Security Agreement continue in full force and effect and remain
unchanged, except as specifically modified by this Agreement.

 

5. Notices. The address of Additional Guarantor for purposes of all notices and
other communications is the address designated for GTOR US in the Guarantee
and/or Security Agreement, or such other address as Additional Guarantor may
from time to time notify CRH in writing.

 

6. Governing Law; Jurisdiction; Waiver of Jury Trial. The governing law, consent
to jurisdiction and waiver of jury trial provisions set forth in the Guarantee
and/or Security Agreement are incorporated herein by reference and shall govern
this Agreement with respect to those issues and provisions.

 

7. Counterparts. Additional Guarantor agrees that this Agreement may be executed
in one or more counterparts, each of which shall be deemed an original and all
of which together shall constitute one and the same document. Signature and
acknowledgment pages may be detached from the counterparts and attached to a
single copy of this Agreement to physically form one document. Receipt by CRH of
an executed copy of this Agreement by facsimile or electronic mail shall
constitute conclusive evidence of execution and delivery of this Agreement by
the signatory thereto.

 

[Signature Page Follows]

 

 

 

 



IN WITNESS WHEREOF, the parties hereto have executed this Joinder Agreement and
it becomes effective as of the first day and year set forth above.

 

  Additional Guarantor:         GOLD TORRENT (CANADA) INC.       By: /s/ Daniel
Kunz     Daniel Kunz, Chief Executive Officer

 

Consented to By:       GOLD TORRENT, INC.         By: /s/ Daniel Kunz     Daniel
Kunz, Chief Executive Officer  



 

Acknowledged and accepted:         CRH MEZZANINE PTE. LTD.       By: /s/ Andrew
Wehrley     Andrew Wehrley, Director  





 

CRH FUNDING II PTE. LTD.       By: /s/ Andrew Wehrley     Andrew Wehrley,
Director  



 



[Signature Page to Joinder]

 

 

 

 

SCHEDULE I

 

Pledged Equity Interests

 

Issuer of Interests  Holder of Interests  Number of Interests   Percentage of
Ownership   Certificate Number  Class of Interest Gold Torrent, Inc.  Gold
Torrent (Canada) Inc.   1    100%  C-2  Common Stock

 



 

 







 

SCHEDULE II

 

Location of Collateral

 

Gold Torrent, Inc.

960 Broadway Avenue, Suite 530

Boise, Idaho 83706

Attn: Daniel Kunz

 

and

 

Davis Wright Tremaine LLP

865 S. Figueroa Street, Suite 2400

Los Angeles, California 90017

Attn: Andrew Bond

 



 

 

 



SCHEDULE III

 

Legal Names, Chief Executive Office, Organizational ID Number, Jurisdiction

 

Legal Name of Grantor   Chief Executive Office Location   Organizational ID
Number   Jurisdiction of Organization Gold Torrent (Canada) Inc.  

960 Broadway Avenue, Suite 530

Boise, Idaho 83706

  BC1122599   British Columbia

 



 

 



 



SCHEDULE IV

 

Deposit Accounts, Securities Accounts and Commodities Accounts

 

None.



 

 

 

 

SCHEDULE V

 

Promissory Notes, Chattel Paper, Other Instruments and Letter of Credit Rights

 

None.

 

 

 



 

SCHEDULE VI

 

Commercial Tort Claims



 

None.



 

 

 

 

 

